             Case 1:19-cr-00716-DLC Document 123 Filed 07/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                      [Proposed]
                                                              Consent Order of Restitution
                 v.

TELEMAQUE LAVIDAS,                                            No. S1 19 Cr. 716 (DLC)

                       Defendant.

__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Richard Cooper and

Daniel Tracer, Assistant United States Attorneys, of counsel; the presentence report; the

Defendant’s conviction on Counts One through Seven of the above Superseding Indictment; and

all other proceedings in this case, it is hereby ORDERED that:


        1.       Amount of Restitution

        Telemaque Lavidas, the Defendant, shall pay restitution in the total amount of

$186,430.99, pursuant to 18 U.S.C. § 3663; 18 U.S.C. § 3663A (MVRA), to the victim of the

offenses charged in Counts One through Seven, namely Ariad Pharmaceuticals, Inc. (“Ariad”) and

its successor Takeda Pharmaceuticals U.S.A., Inc. (“Takeda”).

                 A.    Joint and Several Liability

        Restitution will be joint and several with the following defendant in the following case:

United States v. Marc Demane Debih (the “Demane Case”), No. S3 18 Cr. 184 (VSB). The

Government has agreed that it will seek the same amount of restitution to Takeda/Ariad from

Demane at his sentencing and, if ordered, will seek a further order that Demane pay that amount

within 90 days of the imposition of that restitution obligation.




2020.01.09
         Case 1:19-cr-00716-DLC Document 123 Filed 07/02/20 Page 2 of 4



       2.       Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       a. Telemaque Lavidas shall, within 90 days of his sentencing, pay $93,215.50 of the

            restitution obligation to Takeda/Ariad.

       b. No additional restitution payments shall be due until 90 days after the entry of an order

            of restitution in the Demane Case, and, in the event Demane is ordered to pay at least

            $93,215.50 in restitution to Takeda/Ariad, and in fact makes such a payment within 90

            days of Demane’s order of restitution, Telemaque Lavidas’s restitution obligation will

            be satisfied.

       3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.




                                                 2
          Case 1:19-cr-00716-DLC Document 123 Filed 07/02/20 Page 3 of 4



        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.



        AGREED AND CONSENTED TO:

        AUDREY STRAUSS
        Acting United States Attorney for the
        Southern District of New York

        By: ___/s/ Daniel Tracer_______________                         _June 24, 2020_______
        Richard Cooper / Daniel Tracer                                  DATE
        One Saint Andrew’s Plaza
        New York, NY 10007
        Tel.: (212) 637 – 1027/2329

                                                    3
  Case 1:19-cr-00716-DLC Document 123 Filed 07/02/20 Page 4 of 4



 TELEMAQUE LAVIDAS


 By: _/s/ Jonathan R. Streeter___________      _June 24, 2020________
 Jonathan R. Streeter, Esq.                    DATE
 Dechert LLP
 Three Bryant Park
 1095 Avenue of the Americas
 New York, NY 10036
 (212) 698-3826



So ordered with the addition of the following term: If any
amount of restitution remains unpaid 180 days following
following  imposition of sentence on Marc Dename Debih, then
 SO ORDERED:
the unpaid amount of restitution must be paid forthwith by
defendant  Lavidas. 7.02.2020.
 ___________________________________      _____________
 HONORABLE DENISE COTE                    DATE
 UNITED STATES DISTRICT JUDGE




                                      4
